DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 19 February 2021 has been considered and entered. Accordingly, claims 1-18 are pending in this application. Claims 1, 7, 12, 13, and 18 are currently amended; claims 2-6, 8-11, and 14-17 are original.

In view of Applicant’s amendments to the claims, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerber et al. (US 2007/0043749 A1) discloses partition database objects into fragments including a partition ID and composite record ID (Figs. 5-6; [0059]-[0062]).
Huang et al. (US 9,922,086 B1) discloses identifying a partition based on a composite primary key.
(Figs. 2-3; [0036]; [0037]).
Gerber et al. (US 2002/0194149 A1) discloses partition database objects into fragments including a partition ID and composite record ID ([0048]). An identifier of a partition is updated when a child record is updated (Fig. 7; [0069]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JAMES E. RICHARDSON
Primary Examiner
Art Unit 2167



/James E Richardson/Primary Examiner, Art Unit 2167